DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the remarks filed on December 6, 2022 for the application filed December 7, 2017 which is a 371 of a PCT application filed June 8, 2016 which claims priority to a provisional application filed on June 9, 2015. Claims 4, 7-27 have been cancelled. Claims 1-3, 5-6 and 28-29 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-6 and 28-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Eligibility Step 1:
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-3, 5-6, 21 and 28-29 are directed towards a system to provide a care recipient care-based activity recommendation engine (i.e. a machine) which is a statutory category. Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 

Eligibility Step 2A, Prong One:
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claim 1 is determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea recited in independent claim 1 is identified in bold as: 
a wearable device comprising a user health sensor configured to obtain user health sensor data related to a physical condition of the care recipient, wherein the user health sensor comprises one or more of a light sensor, an optical sensor, a temperature sensor, a pressure sensor, a weight sensor, an electromagnetic (EM) sensor, an infra-red (IR) sensor, a microphone, a transducer, a still-image camera, and a video camera; 
a database configured to: (i) store care recipient profile information for the care recipient in a care recipient profile associated with the care recipient, the care recipient profile information including information related to one or more care needs of the care recipient; and (ii) store caregiver profile information for two or more caregivers, the caregiver profile information including schedule information, resource information, and location information for individual caregivers, the caregiver profile information including first caregiver profile information stored in a first caregiver profile for a first caregiver and second caregiver profile information stored in a second caregiver profile for a second caregiver;
a caregiver device comprising: 
(i) a caregiver user interface, the caregiver user interface configured to present one or more individual activity task queues to the caregiver, and further configured to receive a selection of one or more of activity tasks in the presented individual activity task queue, wherein the caregiver user interface is configured to be remotely accessed by a caregiver via the internet or a smartphone application; and 
(ii) one or more physical computer processors in operative communication with the database and the user health sensors and configured by computer readable instructions to: 
obtain activity tasks about the care recipient, the activity tasks determined based on each of the care recipient profile, the activity tasks performed to care for the care recipient, the activity tasks having at least associated: (1) activity information, the activity information indicating an estimated time commitment, (2) an activity task type, (3) required caregiver resources for a given activity task, and (4) a level of intrusiveness, the activity tasks including a first activity task having first activity information and a second activity task having second activity information, and the level of intrusiveness indicating the intrusiveness of the activity task to the care recipient; 
generate a queue of activity tasks for the care recipient based on the activity information, the user health sensor data related to a physical condition of the care recipient, and the care recipient profile, wherein the activity tasks are ordered in the queue based on immediacy of the activity tasks relative to a need of the care recipient with a most immediate activity task being ranked before a less immediate activity task; 
determine a likelihood for the one or more caregivers and the activity tasks in the queue, the likelihood for a given caregiver and a given activity task indicating capacity and/or likelihood of the given caregiver to perform the given activity task, determined based on comparison of: (i) activity information for the individual activity tasks including the estimated time commitment activity task type, a caregiver relationship level and the level of intrusiveness of the activity task, the caregiver relationship level indicating a level of relationship closeness between the caregiver and the care recipient, and required caregiver resources for the individual activity tasks: and (ii) the profile information in the individual caregiver profiles including the schedule information, resource information, and location information for the caregiver, the likelihood including a first likelihood for the first caregiver and the first activity task, and a second likelihood for the second caregiver and the second activity task; 
generate, based on the determined likelihood, a first caregiver activity task queue for the first caregiver and a second caregiver activity task queue for the second caregiver; and 
responsive to the likelihood indicating that individual caregivers have the capacity, caregiver relationship level, and likelihood to complete individual activity tasks, communicate the individual activity task queues to the individual caregivers via the caregiver user interface such that, responsive to the first likelihood metric value indicating that the first caregiver has the capacity and/or likelihood to complete the first activity task, the first caregiver activity task queue is communicated to first caregiver via the caregiver user interface, and, responsive to the second likelihood indicating that the second caregiver has the capacity and/or likelihood to complete the second activity task, the second caregiver activity task queue is communicated to the second caregiver via the caregiver user interface; and 
a wireless network in communication with the user health sensor, the database, and the caregiver device, and configured to receive from the caregiver device the selection of one or more of the activity tasks in the first caregiver activity task queue, wherein the selection by the first caregiver is based on one or more of a preferred first caregiver schedule and a first caregiver ability.
The identified abstract idea falls within the subject matter grouping of certain methods of organizing human activity. The claims recite a method which organizes the human activity of activity task queue assigning for caregivers based on patient needs. The claims simply organize the steps a human would perform in order to generate activity tasks queue for caregivers and care recipients, such as the activity of a manager obtaining task information, assigning tasks/queues to caregivers based on task information and caregiver information and caregivers performing the tasks based on their schedule and availability. Accordingly, the claims recite an abstract idea.
The abstract idea recited in independent claim 1 is also identified in bold as: 
a wearable device comprising a user health sensor configured to obtain user health sensor data related to a physical condition of the care recipient, wherein the user health sensor comprises one or more of a light sensor, an optical sensor, a temperature sensor, a pressure sensor, a weight sensor, an electromagnetic (EM) sensor, an infra-red (IR) sensor, a microphone, a transducer, a still-image camera, and a video camera; 
a database configured to: (i) store care recipient profile information for the care recipient in a care recipient profile associated with the care recipient, the care recipient profile information including information related to one or more care needs of the care recipient; and (ii) store caregiver profile information for two or more caregivers, the caregiver profile information including schedule information, resource information, and location information for individual caregivers, the caregiver profile information including first caregiver profile information stored in a first caregiver profile for a first caregiver and second caregiver profile information stored in a second caregiver profile for a second caregiver;
a caregiver device comprising: 
(i) a caregiver user interface, the caregiver user interface configured to present one or more individual activity task queues to the caregiver, and further configured to receive a selection of one or more of activity tasks in the presented individual activity task queue, wherein the caregiver user interface is configured to be remotely accessed by a caregiver via the internet or a smartphone application; and 
(ii) one or more physical computer processors in operative communication with the database and the user health sensors and configured by computer readable instructions to: 
obtain activity tasks about the care recipient, the activity tasks determined based on each of the care recipient profile, the activity tasks performed to care for the care recipient, the activity tasks having at least associated: (1) activity information, the activity information indicating an estimated time commitment, (2) an activity task type, (3) required caregiver resources for a given activity task, and (4) a level of intrusiveness, the activity tasks including a first activity task having first activity information and a second activity task having second activity information, and the level of intrusiveness indicating the intrusiveness of the activity task to the care recipient; 
generate a queue of activity tasks for the care recipient based on the activity information, the user health sensor data related to a physical condition of the care recipient, and the care recipient profile, wherein the activity tasks are ordered in the queue based on immediacy of the activity tasks relative to a need of the care recipient with a most immediate activity task being ranked before a less immediate activity task; 
determine a likelihood for the one or more caregivers and the activity tasks in the queue, the likelihood for a given caregiver and a given activity task indicating capacity and/or likelihood of the given caregiver to perform the given activity task, determined based on comparison of: (i) activity information for the individual activity tasks including the estimated time commitment activity task type, a caregiver relationship level and the level of intrusiveness of the activity task, the caregiver relationship level indicating a level of relationship closeness between the caregiver and the care recipient, and required caregiver resources for the individual activity tasks: and (ii) the profile information in the individual caregiver profiles including the schedule information, resource information, and location information for the caregiver, the likelihood including a first likelihood for the first caregiver and the first activity task, and a second likelihood for the second caregiver and the second activity task; 
generate, based on the determined likelihood, a first caregiver activity task queue for the first caregiver and a second caregiver activity task queue for the second caregiver; and 
responsive to the likelihood indicating that individual caregivers have the capacity, caregiver relationship level, and likelihood to complete individual activity tasks, communicate the individual activity task queues to the individual caregivers via the caregiver user interface such that, responsive to the first likelihood metric value indicating that the first caregiver has the capacity and/or likelihood to complete the first activity task, the first caregiver activity task queue is communicated to first caregiver via the caregiver user interface, and, responsive to the second likelihood indicating that the second caregiver has the capacity and/or likelihood to complete the second activity task, the second caregiver activity task queue is communicated to the second caregiver; and 
a wireless network in communication with the user health sensor, the database, and the caregiver device, and configured to receive from the caregiver device the selection of one or more of the activity tasks in the first caregiver activity task queue, wherein the selection by the first caregiver is based on one or more of a preferred first caregiver schedule and a first caregiver ability.
The identified abstract idea falls within the subject matter grouping of mental processes. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “with the one or more physical computer processors” in operative communication with the database and the user health sensor, and configured by computer readable instructions to”, nothing in the identified abstract idea precludes the steps from practically being performed in the mind or on pen and paper. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

Eligibility Step 2A, Prong Two:
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Conversely, the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than a recitation of: generally linking the abstract idea to a particular technological environment or field of use; insignificant extra-solution activity to the judicial exception; and/or adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea as evidenced below. The additional elements (identified in bold) of independent claim 1 are identified as:
a wearable device comprising a user health sensor configured to obtain user health sensor data related to a physical condition of the care recipient , wherein the user health sensor comprises one or more of a light sensor, an optical sensor, a temperature sensor, a pressure sensor, a weight sensor, an electromagnetic (EM) sensor, an infra-red (IR) sensor, a microphone, a transducer, a still-image camera, and a video camera (The device comprising a sensor configured to obtain data is considered to be mere instructions to apply an exception under MPEP §2106.05(f). The device/sensor is recited at a high level of generality and used in its ordinary capacity (i.e. obtaining data). The wearable nature of the device, limiting the sensor and data to health and the physical condition of a care recipient, and limiting the sensor to specific types of sensors are considered to be field of use and technological environment under MPEP §2106.05. These limitations are recited at a high level of generality and do no more than generally link a judicial exception to the field of use of healthcare and the particular technological environment of different types of sensors.); 
a database configured to: (i) store care recipient profile information for the care recipient in a care recipient profile associated with the care recipient, the care recipient profile information including information related to one or more care needs of the care recipient; and (ii) store caregiver profile information for two or more caregivers, the caregiver profile information including schedule information, resource information, and location information for individual caregivers, the caregiver profile information including first caregiver profile information stored in a first caregiver profile for a first caregiver and second caregiver profile information stored in a second caregiver profile for a second caregiver (The database configured to store is considered to be mere instructions to apply an exception under 2106.05(f). The database is recited at a high level of generality and used in its ordinary capacity (i.e. storing data). The type of data stored is considered to be field of use and technological environment under MPEP §2106.05. These limitations do no more than generally link a judicial exception to the field of use of care recipient data and caregiver data.);
a caregiver device comprising: 
(i) a caregiver user interface, the caregiver user interface configured to present one or more individual activity task queues to the caregiver, and further configured to receive a selection of one or more of activity tasks in the presented individual activity task queue, wherein the caregiver user interface is configured to be remotely accessed by a caregiver via the internet or a smartphone application; and 
(ii) one or more physical computer processors in operative communication with the database and the user health sensors and configured by computer readable instructions to (The device having a user interface configured to present and receive data and processors in communication with the database and sensor for executing instructions is considered to be mere instructions to apply an exception under 2106.05(f). The device is recited at a high level of generality and used in its ordinary capacity (i.e. processing data, receiving/inputting data, communicating data and displaying/outputting data).): 
obtain activity tasks about the care recipient, the activity tasks determined based on each of the care recipient profile, the activity tasks performed to care for the care recipient, the activity tasks having at least associated: (1) activity information, the activity information indicating an estimated time commitment, (2) an activity task type, (3) required caregiver resources for a given activity task, and (4) a level of intrusiveness, the activity tasks including a first activity task having first activity information and a second activity task having second activity information, and the level of intrusiveness indicating the intrusiveness of the activity task to the care recipient; 
generate a queue of activity tasks for the care recipient based on the activity information, the user health sensor data related to a physical condition of the care recipient, and the care recipient profile, wherein the activity tasks are ordered in the queue based on immediacy of the activity tasks relative to a need of the care recipient with a most immediate activity task being ranked before a less immediate activity task; 
determine a likelihood for the one or more caregivers and the activity tasks in the queue, the likelihood for a given caregiver and a given activity task indicating capacity and/or likelihood of the given caregiver to perform the given activity task, determined based on comparison of: (i) activity information for the individual activity tasks including the estimated time commitment activity task type, a caregiver relationship level and the level of intrusiveness of the activity task, the caregiver relationship level indicating a level of relationship closeness between the caregiver and the care recipient, and required caregiver resources for the individual activity tasks: and (ii) the profile information in the individual caregiver profiles including the schedule information, resource information, and location information for the caregiver, the likelihood including a first likelihood for the first caregiver and the first activity task, and a second likelihood for the second caregiver and the second activity task; 
generate, based on the determined likelihood, a first caregiver activity task queue for the first caregiver and a second caregiver activity task queue for the second caregiver; and 
responsive to the likelihood indicating that individual caregivers have the capacity, caregiver relationship level, and likelihood to complete individual activity tasks, communicate the individual activity task queues to the individual caregivers via the caregiver user interface such that, responsive to the first likelihood metric value indicating that the first caregiver has the capacity and/or likelihood to complete the first activity task, the first caregiver activity task queue is communicated to first caregiver via the caregiver user interface, and, responsive to the second likelihood indicating that the second caregiver has the capacity and/or likelihood to complete the second activity task, the second caregiver activity task queue is communicated to the second caregiver via the caregiver user interface (The communicating via the user interface considered to be insignificant extra-solution activity under 2106.05(g). The communicating via a user interface is recited at a high level of generality and does not add a meaningful limitation to the method as this is the insignificant extra-solution activity of outputting data.); and 
a wireless network in communication with the user health sensor, the database, and the caregiver device, and configured to receive from the caregiver device the selection of one or more of the activity tasks in the first caregiver activity task queue, wherein the selection by the first caregiver is based on one or more of a preferred first caregiver schedule and a first caregiver ability (The wireless network in communication with the sensor, database and device, configured to receive data is considered to be mere instructions to apply an exception under 2106.05(f). The wireless network is recited at a high level of generality and used in its ordinary capacity (i.e. receiving and transmitting data).).

Eligibility Step 2B:
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a sensors, databases, devices, processors and networks to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Furthermore, MPEP §2106.05(g) provides support that communicating/outputting data is well understood routine and conventional. Thus the claims are not patent eligible.
Dependent claims 2-3, 5-6 and 28-29 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claim 1, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more. The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. Dependent claims 2-3, 5-6 and 29 merely describe what data is stored and obtained and that the tasks are performed. Claim 28 merely describes the abstract idea of communicating tasks via a calendar applied on a computer (i.e. electronic calendar on a user interface). None of these functions/sensors are deemed to integrate the claims into a practical application or to amount to significantly more than the abstract idea because, as stated above, they amount to: adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer. These merely encompasses the abstract idea identified above and do not amount to significantly more.
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, 1-3, 5-6 and 28-29 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed December 6, 2022 regarding claims 1-3, 5-6 and 28-29 being rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Under step 2A, prong one, Applicant argues that the claims are not directed towards a physical system. Specifically, the Applicant argues that if the claims only recited the physical components and did not recite the identified abstract idea, they would be directed towards a physical system and not an abstract idea, thus the current claims, reciting the physical components and the identified abstract idea, should also not be considered to be directed towards an abstract idea.
It is agreed that claims reciting only physical components would not be directed towards an abstract idea. However, the claims do recite an abstract idea and are therefore directed towards an abstract idea under step 2A, prong one. If the claims recite an abstract idea, then the claims are directed towards an abstract idea. See MPEP §2106.04.

Under step 2A, prong two, Applicant again argues that the claims are directed to a specific improvement in a system to assign and communicate tasks by enabling the system to efficiently and effectively assign tasks and communicate those tasks. 
However, the Applicant does not point to any specific claim langue which is considered the improvement to technology. The business logic (the identified abstract idea) carried out by the processor, while being useful, cannot be considered to be an improvement to technology. As stated in the instant rejection, assigning tasks is a human activity and simply communicating lists of tasks is akin to transmitting/outputting data, which is insignificant extra-solution activity as evidenced by MPEP §2106.05.
Applicant again argues that selecting a task and performing the task is a practical application. However, this is insignificant application (i.e. selecting/performing a task assigned to you) and abstract itself as this is a method of organizing human activity (the activities performed by a caregiver and caregiver manager). Put simply, a caregiver “performing” a task is an abstract human activity.
Applicant again argues that wearable device comprising a user health sensor, database, caregiver device comprising a user interface and processor, and wireless network are specific and complicated physical structures which go beyond a processor performing an abstract idea. However, these structures are used for the intended purposes in order to carry out the abstract idea. 

Under step 2B, Applicant argues that the claims amount to significantly more because they recite a specific multi-component and complex physical system. However, wearable sensors for gathering data, database for storing data, processors for processing data and executing instructions, user interface for displaying data and wireless network is not enough to amount to significantly more as these are generic computer component (i.e. sensors, memory, processors, displays, networks) used for its intended purpose (gathering data, storing data, processing data , displaying data and communicating data).

Applicant further argues that the Office is using improper deconstruction and that the combined components results in much more than a generic system. However, while the claims recite these four physical structures, the claims are directed to adding tasks to caregiver queue by processing information related to the tasks and caregivers and they uses these structures, recited at a high level of generality, to perform the abstract idea. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686